 AO 450 (Rev. 11/11) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                    for thH_
                                                                                                                          FILED IN THE
                                                       Eastern District of Washington                                 U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF WASHINGTON


                 CHARLES JOSEPH REEVIS,
                                                                       )
                                                                                                                  Jul 12, 2021
                                Plaintiff                              )                                             SEAN F. MCAVOY, CLERK

                                   v.                                  )       Civil Action No. 2:21-CV-00072-RMP
 SPOKANE COUNTY SUPERIOR COURTS, US DEPARMENT OF JUSTICE               )
DIRECTOR FBI MISCONDUCT DIVISION, US DISTRICT COURT EASTERN
 WASHINGTON, SPOKANE COUNTY DETENTION SERVICES, and STATE              )
 OF WASHINGTON DEPARTMENT OF SOCIAL AND HEALTH SERVICES
BEHAVIORAL HEALTH ADMINISTRATION EASTERN STATE HOSPITAL,
                             Defendant
                                              JUDGMENT IN A CIVIL ACTION
 The court has ordered that (check one):

 u the plaintiff (name)                                                                                         recover from the
 defendant (name)                                                                                                  the amount of
                                                                              dollars ($              ), which includes prejudgment
 interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

 u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                  recover costs from the plaintiff (name)
                                           .

 ✔ other: This action is DISMISSED without prejudice for lack of subject matter jurisdiction.
 u




 This action was (check one):
 u tried by a jury with Judge                                                                          presiding, and the jury has
 rendered a verdict.

 u tried by Judge                                                                           without a jury and the above decision
 was reached.

 ✔
 u decided by Judge               ROSANNA MALOUF PETERSON                                       .




 Date: July 12, 2021                                                         CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Allison Yates
                                                                                             %\ Deputy Clerk

                                                                              Allison Yates
